DETAILED ACTION
Claims 29-48 are pending. Claims 29-48 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2020 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 29 is directed to the limitations to obtain service request information associated with a service request to be allocated and provider information associated with each of a plurality of candidate service providers (Collecting Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity); determine a matching degree of each of the plurality of candidate service providers based on the service request information and the provider information 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The computer storage medium, system, processor, network, and terminals are recited at a high-level of generality (i.e., as a generic processor/module/generator performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 
“[0099] In some embodiments, the requester terminal 130 may include a mobile device 130-1, a tablet computer 130-2, a laptop computer 130-3, a built-in device in a motor vehicle 130-4, or the like, or any combination thereof. In some embodiments, the mobile device 130-1 may include a smart home device, a wearable device, a smart mobile device, a virtual reality device, an augmented reality device, or the like, or any combination thereof. In some embodiments, the smart home device may include a smart lighting device, a control device of an intelligent electrical apparatus, a smart monitoring device, a smart television, a smart video camera, an interphone, or the like, or any combination thereof. In some embodiments, the wearable device may include a smart bracelet, a smart footgear, a smart glass, a smart helmet, a smart watch, a smart clothing, a smart backpack, a smart accessory, or the like, or any combination thereof. In some embodiments, the smart mobile device may include a smartphone, a personal digital assistant (PDA), a gaming device, a navigation device, a point of sale (POS) device, or the like, or any combination thereof. In some embodiments, the virtual reality device and/or the augmented reality device may include a virtual reality helmet, a virtual reality glass, a virtual reality patch, an augmented reality helmet, an augmented reality glass, an augmented reality patch, or the like, or any combination thereof. For example, the virtual reality device and/or the augmented reality device may include a Google GlassTM, a RiftCOnTM, a FragmentsTM, a Gear VRTM, etc. In some embodiments, the built-in device in the motor vehicle 130-4 may include an onboard computer, an onboard television, etc. In some embodiments, the requester terminal 130 may be a device with positioning technology for locating the position of the requester and/or the requester terminal 130.”	
	

	Independent Claim 40 also contains the identified abstract ideas above, with no additional elements to be considered under 2B or as part of a practical Application, and thus are not practically integrated as considered under prong 2A as part of a practical application, and not significantly more for the same reasons and rationale as above.  
	Claims 30-39 and 41-48 contain the identified abstract ideas, further narrowing them such as by utilizing models to perform the analysis (Which would add in the abstract idea of a “Mathematical Concept/Relationship), with no additional elements as considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above. 
	Examiner notes that the trained model, if detailed out to contain a feedback loop, maybe be eligible under 101. Examiner would have to see this and Applicant is urged to reach out for an interview regarding this matter.
Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Publication No. 20170228683) in view of Zhang (CN 105741020).

Regarding Claims 29 and 40, Hu teaches a system for allocating service requests, comprising: 
a storage medium to store a set of instructions ([0067] medium/media); and 
a processor ([0064] processor coupled to medium and rest of system), communicatively coupled to the storage medium, to execute the set of instructions to: 
determine a target service provider based on the matching degree of each of the plurality of candidate service providers ([0288] a matching degree is used to match the service providers (drivers) with passengers); and 
transmit data associated with the service request to a target provider terminal corresponding to the target service provider via the network ([0556] the information is transmitted to the service provider over a network)
Although Hu orders which are sent and received as in [0358], as well as a network as above, and using a mobile device to request service over a module as in [0059], it does not explicitly state the allocation or a matric.
Zhang further teaches to obtain, via a network (p.3 – Fig. 1 discloses an e-commerce website on a network), service request information associated with a service request to be allocated from a requester terminal and provider information associated with each of a plurality of candidate service providers(p. 3 purchase requests are generated utilizing a mobile device (requester terminal) and this information is what the passenger asks the car, which is provider information, as well as the service request information such as the time, start point, etc.) ; 
determine a matching degree of each of the plurality of candidate service providers based on the service request information and the provider information (p. 4 a matrix is used to match the user with the provider using the information provided on p.3 as above).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the matching of service providers with requestors of Hu with the matching done by a matrix of Zhang as they are analogous art along with the current invention which solve issues to matching service requestors with service providers, and the combination would lead to an improved system which would increase the efficiency of the system by providing service in a more expedient manner as taught on p.5 of Zhang.
Regarding Claims 30 and 41, Hu teaches wherein 
the service request information includes at least one of a start time, a start location, a city where the service request is initiated, weather information of the city, a density of accidental service orders within a predetermined range of the start location, an estimated mileage, a gender of a service requester, an age of the service requester, historical evaluation information of the service requester, a registration time of the service requester, complaint records of the service requester, or a combination thereof; or 
the provider information of each of the plurality of candidate service providers includes at least one of a gender of the candidate service provider, an age of the candidate service provider, historical evaluation information of the candidate service provider, a registration time of the candidate service provider, a service score of the candidate service provider, historical service order records of the candidate service provider, or a combination thereof ([0004] uses locations, historical activities, [0057] weather, [0058] traffic, etc.).

Allowable Subject Matter
Claims 31-39 and 42-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20170228683 A1
HU; Zhilin et al.
METHODS AND SYSTEMS FOR DISTRIBUTING ORDERS
CN 105741020 A
ZHANG L
Unified order distribution method, involves waiting taxi order by user based on order service, and generating order-user matrix based on predetermined and unified distribution criterion for determining order by user under distributed result
US 20190130301 A1
FU; Junqiang et al.
SYSTEMS AND METHODS FOR ALLOCATING SERVICE REQUESTS
US 20180025407 A1
ZHANG; Lingyu et al.
METHODS AND SYSTEMS FOR ORDER PROCESSING
US 20160247109 A1
Scicluna; Larry et al.
Systems and Methods for Vehicle Resource Management
US 20180012153 A1
Hu; Tao et al.
ORDER ALLOCATION SYSTEM AND METHOD
US 20180017405 A1
Chen; Ye et al.
METHODS AND SYSTEMS FOR PROVIDING INFORMATION FOR AN ON-DEMAND SERVICE
US 20180040244 A1
YE; Yong et al.
METHODS AND SYSTEMS FOR CARPOOLING
US 20180032928 A1
LI; Shengwei et al.
METHODS AND SYSTEMS FOR TRANSPORT CAPACITY SCHEDULING
US 20180108103 A1
Li; Junqin et al.
SYSTEMS AND METHODS FOR MATCHING AND DISPLAYING SERVICE REQUEST AND AVAILABLE VEHICLES
US 20180143034 A1
ZHANG; Lingyu et al.
SYSTEM AND METHOD FOR DETERMINING LOCATION
US 20180181910 A1
ZHANG; Lingyu et al.
SYSTEMS AND METHODS FOR DETERMINING INFORMATION RELATED TO A CURRENT ORDER BASED ON HISTORICAL ORDERS
US 20180204157 A1
LI; Junqin et al.
SYSTEMS AND METHODS FOR ALLOCATING APPOINTMENT ORDERS



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/7/2021